United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.J., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jersey City, NJ, Employer
__________________________________________
Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-0735
Issued: April 30, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On February 12, 2019 appellant, through counsel, filed a timely appeal from October 3,
2018 and January 17, 2019 decisions of the Office of Workers’ Compensation Programs (OWCP).
The Clerk of the Appellate Boards docketed the appeal as No. 19-0735.
On January 11, 2007 appellant, then a 51-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he developed a bilateral knee condition due to factors of
his federal employment. OWCP accepted the claim for aggravation of bilateral knee osteoarthritis .
On June 11, 2007 OWCP was informed that on January 11, 2007 appellant had signed a
retainer agreement authorizing James D. Muirhead, Esq., to represent him in his claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

By letter dated April 27, 2017, OWCP acknowledged receipt of a statement designating
Mr. Muirhead as appellant’s representative.
On December 1, 2017 appellant filed a claim for a schedule award and submitted additional
medical evidence.
OWCP scheduled a second opinion examination with Dr. Jeffrey Lakin, a Board-certified
orthopedic surgeon, which occurred on July 30, 2018. While appellant attended the examination,
the correspondence advising him and/or his designated representative about the scheduled second
opinion examination is not of record.
By decision dated October 3, 2018, OWCP denied an additional schedule award. It based
its decision on Dr. Lakin’s medical examination findings. On November 12, 2018 appellant,
through counsel, requested reconsideration of OWCP’s October 3, 2018 decision. Counsel
objected to Dr. Lakin’s second opinion examination, noting that he had not been advised of his
selection to perform a second opinion examination. By decision dated January 17, 2019, OWCP
denied reconsideration of the merits of appellant’s claim.
The Board has held that the notification of a referral for a second opinion examination is
an administrative action, and that notification to the claimant’s authorized representative of a
second opinion examination is required. 2 In the present case, appellant authorized Mr. Muirhead
to represent him on January 11, 2007. Despite this authorization, there is no evidence of record
that OWCP sent the authorized representative notice of appellant’s referral to Dr. Lakin for a
second opinion examination. OWCP therefore improperly relied on Dr. Lakin’s opinion in
denying appellant’s additional schedule award claim. The case must therefore be remanded to
OWCP for another second opinion examination for the purpose of affording appellant the
opportunity to have his physician participate in the examination. 3 OWCP shall then further
develop the evidence as it deems necessary and issue an appropriate de novo decision.4

2

See K.J., Docket No. 09-2317 (issued June 15, 2010); Donald J. Knight, 47 ECAB 706 (1996) ( OWCP’s failure
to notify appellant’s authorized representative of the referral to a second opinion physician effectively denied
appellant’s statutory right to have a physician designated and paid by him to be present and participate in the
examination pursuant to 5 U.S.C. § 8123). .
3

See P.C., Docket No. 16-1714 (issued October 18, 2017); C.M., Docket No. 14-1302 (issued May 5, 2015).

4
Given the disposition of the schedule award issue, the nonmerit issue is moot. See W.G., Docket No. 18-0451
(issued February 21, 2019).

2

IT IS HEREBY ORDERED THAT the October 3, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order.
Issued: April 30, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees' Compensation Appeals Board
Janice B. Askin, Judge
Employees' Compensation Appeals Board
Patricia H. Fitzgerald, Alternate Judge
Employees' Compensation Appeals Board

3

